re i
; oe
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations a L. ix »)

JUL 29 2049

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIAI,,.CLER®. U.S. tusterct Court

       
 
 

 

   

SOUTHERN CUSERICT GF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT INA d DEPUTY
(For Revocation of Probation or Supervised Release)
V (For Offenses Committed On or After November 1, 1987)
JOSE OCHOA-AVILA (1) Case Number: 16CR0905-CAB

KENNETH R. McMULLAN

Defendant’s Attorney
REGISTRATION NO. 37253198

| =
THE DEFENDANT:
L] admitted guilt to violation of allegation(s) No.

 

after plea/conviction in case

[x] was found guilty in violation of allegations} No. 1 AND 2 no. 19cr0930-JAH.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1-2 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

YT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

July 26, 2019 _}

Date of Imp Sition Af Sentence

 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JOSE OCHOA-AVILA (1) Judgment - Page 2 of 2
CASE NUMBER: 16CR0905-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

15 MONTHS CONCURRENT AND SIX (6) MONTHS CONSECUTIVE TO SENTENCE IMPOSED IN
CASE NO. 19CR0930-JAH.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

[] The defendant shall surrender to the United States Marshal for this district:
O at A.M. on

 

 

 

CJ) as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O onor before

O as notified by the United States Marshal.

O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

if

16CR0905-CAB
